DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 5 that Ohgaru fails to disclose first and fourth protective films disposed outside the display device. The examiner respectfully disagrees as Ohgaru discloses polarizers on the outside of the display device in Figure 2. Ohgaru then discloses the polarizer stack of each polarizer in Figure 1B, where Paragraphs 0520-0522 and Paragraph 0412 discloses that the configuration of Figure 1B may applied to each polarizer 6 and 17 in Figure 2 and that each of the protective films disclosed in Figure 1B correspond to the disclosure and characteristics as stated in Paragraph 0023. Based on these portions of Ohgaru’s disclosure, a protective film 1a of polarizer 6 and a protective film 1b of polarizer 17 would be disposed on the outside of a liquid crystal display panel stack as shown in Figure 2. Further, the applicant states that Ohgaru discloses an angle of 5 degrees or less which discloses .5 degrees more than the claimed range. However, Ohgaru’s disclosed range of 0 to 5 degrees entirely overlaps the claimed range of 0 to 4.5 degrees and so, as stated in the MPEP 2144.05, Ohgaru’s disclosure would read on the claimed range. The applicant also states that Ohgaru fails to disclose a PET film with the claimed angle range. The examiner respectfully disagrees, as Ohgaru’s disclosure in Paragraph 0023 and Paragraph 0047 regarding the angle variation of 5 degrees or . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohgaru et al (US Publication No.: US 2009/0027599 A1 of record, “Ohgaru”).
Regarding Claim 8, Ohgaru discloses a display device (Figures 1-2) comprising:
A display panel (Figure 2, display panel 10/12/13);
A first polarizing plate which is disposed on a viewing side of the display panel and comprises a first protective film, a first polarizer, and a second protective film sequentially (Figure 2, first polarizing plate 6; Figure 1(B), first protective film 1a, first polarizer 2, second protective film 1b, where Paragraphs 0520-0522 disclose that the embodiment of Figure 1(B) is applied to polarizers 6 and 17); and
A second polarizing plate which is disposed on an opposite side of the viewing side of the display panel and comprises a third protective film, a second polarizer, and a fourth protective film sequentially (Figure 2, second polarizing plate 17; Figure 1(B), third protective film 1a, second polarizer 2, fourth protective film 1b, where Paragraphs 0520-0522 disclose that the embodiment of Figure 1(B) is applied to polarizers 6 and 17),

the protective film for preventing color distortion is a polyethylene terephthalate film (Paragraph 0350).

Regarding Claim 9, Ohgaru discloses the display device according to claim 8, wherein the protective film for preventing color distortion has an angle formed by the slow axis with respect to the TD axis in a range of 0 to 3 degrees (Paragraph 0023 and Paragraph 0047 disclose a range (0 to 5 degrees) that overlaps with 0 to 3 degrees). 

Regarding Claim 10, Ohgaru discloses the display device according to claim 8, wherein the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 10nm to 1000nm (Paragraph 0023 discloses an in-plane retardation value of 20nm to 200nm, which overlaps with the claimed range; Paragraph 0044).

Regarding Claim 11, Ohgaru discloses the display device according to claim 8, wherein in the protective films for color-distortion prevention, the difference in absolute values of the angles formed by the slow axes of the respective protective films with respected to the TD axes is 3.5 degrees or 

Regarding Claim 12, Ohgaru discloses the display device according to claim 8, wherein in the at least two protective films for preventing color distortion, the TD axes of the respective protective films are orthogonal to each other (Figures 1-2, the at least two protective films 1a of each polarizer 6 and 17 would be orthogonal to one another, since Paragraph 0366 discloses that the TD axis/slow axis of the protective film is parallel to the absorption axis of the polarizer, where the absorption axes of the polarizers 6 and 17 are orthogonal to one another). 

Regarding Claim 15, Ohgaru discloses the display device according to claim 8, wherein the display panel comprises a liquid crystal panel (Figure 2, liquid crystal 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohgaru in view of Yu et al (US Publication No.: US 2012/0113356 A1 of record, “Yu”).
Regarding Claim 18, Ohgaru discloses the display device of claim 8.
Ohgaru fails to disclose that the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 500nm to 1000nm.
However, Yu discloses a similar display where the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 500nm to 1000nm (Yu, Paragraph 0041 discloses a protective film with an in-plane retardation value of 500nm to about 3000nm, which falls within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective film as disclosed by Ohgaru to have a particular in-plane retardation as disclosed by Yu. One would have been motivated to do so for the purpose of preventing deterioration of the polarizer by UV rays while avoiding a reduction in light transmittance (Yu, Paragraphs 0041-0048). 

Regarding Claim 19, Ohgaru discloses the display device of claim 8.
Ohgaru fails to disclose that the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 700nm to 1000nm.
However, Yu discloses a similar display where the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 700nm to 1000nm (Yu, Paragraph 0041 discloses a protective film with an in-plane retardation value of 500nm to about 3000nm, which falls within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective film as disclosed by Ohgaru to have a particular in-plane retardation as disclosed by Yu. One would have been motivated to do so for the purpose of preventing deterioration of the polarizer by UV rays while avoiding a reduction in light transmittance (Yu, Paragraphs 0041-0048). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871